
	
		III
		112th CONGRESS
		1st Session
		S. RES. 174
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2011
			Mr. Lieberman (for
			 himself, Ms. Collins, and
			 Mrs. Feinstein) submitted the following
			 resolution; which was referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		
			May 12, 2011
			Reported by Mr.
			 Lieberman, without amendment
		
		
			May 18, 2011
			Considered and agreed to with an amended
			 preamble
		
		RESOLUTION
		Expressing the sense of the Senate that
		  effective sharing of passenger information from inbound international flight
		  manifests is a crucial component of our national security and that the
		  Department of Homeland Security must maintain the information sharing standards
		  required under the 2007 Passenger Name Record Agreement between the United
		  States and the European Union.
	
	
		Whereas the National Commission on Terrorist Attacks Upon
			 the United States—
			(1)found that
			 [t]argeting travel is at least as powerful a weapon against terrorists
			 as targeting their money; and
			(2)recommended that
			 the United States combine terrorist travel intelligence, operations, and
			 law enforcement in a strategy to intercept terrorist, find terrorist travel
			 facilitators, and constrain terrorist mobility;
			Whereas terrorists continue to target international travel
			 to the United States, as evidenced by Umar Farouk Abdulmutallab’s attempt to
			 detonate a bomb on board Northwest Airlines Flight 253 on December 25, 2009, en
			 route from Amsterdam to Detroit;
		Whereas Congress responded to the attacks of September 11,
			 2001, by mandating that all air carriers flying into the United States provide
			 passenger name record (referred to in this resolution as PNR) data
			 concerning all inbound passengers to U.S. Customs and Border Protection to
			 assist the Department of Homeland Security in fulfilling its missions of
			 protecting the border and enhancing border security;
		Whereas there is bipartisan agreement on the need to
			 collect and share passenger travel data, which—
			(1)has served as a
			 cornerstone for interdicting terrorists by the administrations of President
			 Barack Obama and former President George W. Bush; and
			(2)continues to
			 fulfill the mandate for increased information sharing set by Congress
			 in—
				(A)the Aviation and
			 Transportation Security Act (Public Law 107–71);
				(B)the Intelligence
			 Reform and Terrorism Prevention Act of 2004 (Public Law 108–458);
				(C)the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53);
			 and
				(D)other laws
			 requiring information sharing internationally and within the United States
			 Government to promote greater security;
				Whereas the Implementing Recommendations of the 9/11
			 Commission Act of 2007 required nations to enter into information sharing
			 agreements with the United States in order to qualify for the United States
			 visa waiver program;
		Whereas security and intelligence experts recognize
			 that—
			(1)advance
			 information about travelers is a critical tool in identifying high-risk
			 passengers; and
			(2)the intelligence
			 gained from the analysis of passenger travel data is critical for—
				(A)protecting the
			 United States against terrorists entering the United States; and
				(B)preventing
			 terrorists from boarding international flights bound for the United
			 States;
				Whereas the Agreement Between the United States of America
			 and the European Union on the Processing and Transfer of Passenger Name Record
			 (PNR) Data by Air Carriers to the United States Department of Homeland Security
			 (DHS), done at Brussels and Washington on July 23 and 26, 2007 (referred to in
			 this resolution as the EU-U.S. PNR Agreement)—
			(1)succeeded a
			 series of agreements between 2002 and October 2006;
			(2)was intended to
			 remain in effect until 2014; and
			(3)complied with
			 European Union and United States privacy laws by providing assurances that the
			 United States would use PNR data for limited purposes;
			Whereas PNR data gathered pursuant to the EU-U.S. PNR
			 Agreement has been used to identify and arrest a number of dangerous
			 terrorists, including—
			(1)David Headley,
			 who was planning an attack on Denmark and who contributed to the tragedy in
			 Mumbai; and
			(2)Faisal Shahzad,
			 who was attempting to flee the country after attempting to set off a car-bomb
			 in Times Square.
			Whereas PNR data has been used to prevent the travel of
			 many other individuals considered to be national security threats or otherwise
			 inadmissible to the United States;
		Whereas the privacy protections in the current EU-U.S. PNR
			 Agreement are robust, and a February 2010 joint review by both signatories
			 found no privacy violations, misuse, or injury from the collection of PNR data
			 by the Department of Homeland Security;
		Whereas although the United States and the European Union
			 have different governing mechanisms that lead to differences in how oversight
			 is conducted, both governments have a firm commitment to the protection of data
			 and the respect of individual privacy;
		Whereas in February 2011, the European Commission proposed
			 that the European Union create its own PNR system in order to identify
			 potential terrorists and other dangerous criminals;
		Whereas in 2010, the Washington Post—
			(1)recognized the
			 important role that PNR data plays in securing international aviation;
			 and
			(2)recommended that
			 data sharing should not be restricted without demonstrating specific problems
			 with the operation of current agreement: Now, therefore, be it
			
	
		That the Senate—
			(1)acknowledges the
			 grave threat posed by terrorists and other dangerous criminals who seek to
			 exploit international aviation to do harm to our countries;
			(2)urges the
			 Department of Homeland Security to reject any efforts by the European Union to
			 modify existing PNR data sharing mechanisms in a way that would degrade the
			 usefulness of the PNR data for identifying terrorists and other dangerous
			 criminals;
			(3)urges the
			 Department of Homeland Security to not enter into any agreement that would
			 impose European oversight structures on the United States; and
			(4)opposes any
			 effort by the European Union to interfere with counterterrorism cooperation and
			 information sharing between the Department of Homeland Security and
			 non-European countries.
			
